                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


SAMAYA MCRAINE,                                Case No. CV-21-24-M-DLC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

UNITED STATES OF AMERICA,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this case is dismissed without
 prejudice for failure to state a claim upon which relief can be granted.

        Dated this 12th day of July, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A.S. Goodwin
                                  A.S. Goodwin, Deputy Clerk
